DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Examiner acknowledges that attempts were made to schedule an interview, however these attempts were unsuccessful. The Examiner is open to any future interviews, should the Applicant request one. 
The 112 rejection is withdrawn due to claim amendments. 
The objection to the title is withdrawn.
Applicant’s arguments regarding the art rejections have been fully considered but are not persuasive. Applicant argues that the Chang reference analyzes unstructured text input. More specifically, it is argued that determining semantic intent from unstructured text would not be capable of extracting training keywords/concepts/entities from structured data. In response, Examiner states that the cited portion of the rejection is for teaching natural language process as recited in the claim. The structured data portion comes from the training data as recited in [0073] of Chang as this is where the extraction is occurring. By obtaining part-of-speech tags, noun and verb expressions, this too is natural language processing. 
Examiner states that for the sake of argument, even if Chang does not teach determining from structured data, the Ghai which is cited for business data would teach it. Ghai extracts from text data which as stated in col. 1 ¶4, “Generally, business rules are present in both formatted and un-formatted text documents including requirement documents, business agreements, charter documents, feature descriptions, guide books, technical specifications, and other project documents” wherein formatted text data is interpreted as structured as it is formatted.
Applicant argues that a classifier that is trained to determine semantic intent and parts of speech of an unstructured question would not be capable of building an ontology. The claim language recites essentially identifying related concepts and mapping business classes to training data as knowledge question-business associations. The broadest reasonable interpretation of this limitation is a mapping a class to questions in order to create a knowledge base. The second reference pertains to business data in particular but the Chang reference teaches the concept of mapping concepts or classes to a question and creating a data structure of that. 
Lastly, Applicant argues that the modification of the two references would require redesign Chang’s classifier to utilize different input and analysis. In response, Examiner states that it is not clear what specifically would require a different design. Both references pertain to data classification and extraction of concepts from a source of data, in particular a textual data. As both operate on the same general data, there is no need for extensive redesign.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-8 of copending Application No. 15/842,965 (reference application). 
Instant Application
Reference Application
9. A system, comprising:
a processor; 
a computer readable memory in circuit communication with the processor; and 
a computer readable storage medium in circuit communication with the processor; wherein the processor executes program instructions stored on the computer-readable storage medium via the computer readable memory and thereby:

extracts from a structured text business data input, via natural language understanding processing, training set data elements that are selected from the group consisting of training keywords, training concepts, training entities, and training taxonomy classifications; 
1. A computer-implemented method for a data classifier the method comprising executing on a computer processor:

extracting from a structured text business data input, via natural language understanding processing, training set data elements that are selected from the group consisting of training keywords, training concepts, training entities, and training taxonomy classifications; 



identifies associations within the structured text business data of each of a plurality of business class categories with respective ones of the extracted training set data elements; and 

identifying associations within the structured text business data of each of a plurality of business class categories with respective ones of the extracted training set data elements; and 

builds a logical relationship data classification training knowledge base ontology that connects ones of the business classes to respective associated ones of the extracted training data elements as questions, into a plurality of knowledge base ontology question-business class associations.
building a logical relationship data classification training knowledge base ontology that connects ones of the business classes to respective associated ones of the extracted training data elements as questions, into a plurality of knowledge base ontology question-business class associations.
15. A computer program product for a data classifier, the computer program product comprising:
a computer readable storage medium having computer readable program code embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the computer readable program code comprising instructions for execution by a processor that cause the processor to: 

extract from a structured text business data input, via natural language understanding processing, training set data elements that are selected from the group consisting of training keywords, training concepts, training entities, and training taxonomy classifications; 
1. A computer-implemented method for a data classifier the method comprising executing on a computer processor:

extracting from a structured text business data input, via natural language understanding processing, training set data elements that are selected from the group consisting of training keywords, training concepts, training entities, and training taxonomy classifications; 



identify associations within the structured training business data of each of a plurality of business class categories with respective ones of the extracted training set data elements; and
identifying associations within the structured training business data of each of a plurality of business class categories with respective ones of the extracted training set data elements; and 

build a logical relationship data classification training knowledge base ontology that connects ones of the business classes to respective associated ones of the extracted training data elements as questions, into a plurality of knowledge base ontology question-business class associations.
building a logical relationship data classification training knowledge base ontology that connects ones of the business classes to respective associated ones of the extracted training data elements as questions, into a plurality of knowledge base ontology question-business class associations.
The above bolded limitations represent the same functional language in the claims.


Although the claims at issue are not identical, they are not patentably distinct from each other because they are an obvious variation of another. Claims 9-14 are directed to a system, claims 15-20 are directed to a computer program product, and claims 1-8 in the reference application are directed to a method.
Instant claims 10 and 16 are mapped to reference claim 4.
Instant claims 11 and 17 are mapped to reference claim 5.
Instant claims 12 and 18 are mapped to reference claim 6.
Instant claims 13 and 19 are mapped to reference claim 7.
Instant claims 14 and 20 are mapped to reference claim 8.
Reference claim 2 reads on the independent claims as it contains both a processor and computer-readable code.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
As a reminder, Applicant is cautioned that should they ask the double patenting rejection be held in abeyance, the response can be considered non-responsive as per MPEP § 804(I)(B)(1):
“A complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional.” 
and:
“As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Replies with an omission should be treated as provided in MPEP § 714.03”
	Examiner suggests Applicant file a terminal disclaimer or amending the claims in order to overcome the double patenting rejection lest their response be considered non-responsive.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. US 2017/0177715 in view of Ghaisas et al. USPAT 10,146,762 [herein Ghai].
	Regarding claims 9 and 15, Chang teaches “a system, comprising: a processor” ([0051] “thus, the computing device 102 may range from full resource devices with substantial memory and processor resources (e.g., personal computers, game consoles)”); 
“a computer readable memory in circuit communication with the processor” (previous citation); and 
“a computer readable storage medium in circuit communication with the processor; wherein the processor executes program instructions stored on the computer-readable storage medium via the computer readable memory and thereby” ([0138] “The computer-readable storage media 1606 is illustrated as including memory/storage 1612. The memory/storage 1612 represents memory/storage capacity associated with one or more computer-readable media.”):
“extracts from a structured text [business data] input, via natural language understanding processing” (abstract “The semantic intent that is extracted from the natural language input” i.e. using natural language to extract data from a text data), “training set data elements that are selected from the group consisting of training keywords, training concepts, training entities, and training taxonomy classifications” ([0073] “A feature extractor module 506 is then employed to extract features 508 (e.g., linguistic and semantic features) from the training data 504 that are usable by a machine learning module 510 to generate the classifier model 504. This includes extraction of words and part-of-speech tags, noun and verb expressions, named entities, and <subject, predicate, object> triples as further described below.”); 
“builds a logical relationship data classification training knowledge base ontology that connects ones of the business classes to respective associated ones of the extracted training data elements as questions, into a plurality of knowledge base ontology question-business class associations” (abstract “Question classification labels that classify the question included in the natural language input is then used to select at least one of a plurality of logical form templates. The semantic intent that is extracted from the natural language input is then used to fill in the selected logical form templates, such as to fill in entity, subject, predicate, and object slots using the semantic entity and semantic representation”)
Chang however does not explicitly teach business data. Ghai “business data” (Ghai abstract “a method for automated classification of the business rules comprises identifying a business rule from a text document”)
“identifies associations within the structured text business data of each of a plurality of business class categories with respective ones of the extracted training set data elements” (Ghai col. 10 ¶2 “A rule type such as process execution may be typically associated with business processes, whereas access rules may be associated either with stakeholders or authorization components in a system. Based on this association of the rule types with different knowledge element types, system components, and stakeholders, the association module 218 is configured to identify associations of the business rule with possible knowledge element types, system components and stakeholders based on the rule type(s) under which the business rule is classified.”);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chang with that of Ghai since “Business rules are used by almost all the business enterprises to serve one or more purposes, such as automation of business processes. Implementing business rules in a software application allows business processes to be automated. Generally, business rules are present in both formatted and un-formatted text documents including requirement documents, business agreements, charter documents, feature descriptions, guide books, technical specifications, and other project documents.” Ghai col. 2 ¶4. Thus by combing the two teachings, one could have better business rule generation in order to match it with training data allowing for better and more refined outputs.
Note that independent claim 15 recites the same substantial subject matter as independent claim 9, only differing in embodiment. As such the claim is subject to the same rejection. The difference in embodiment including a computer program product and computer readable storage medium are taught by Chang [0138].
Claims 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. US 2017/0177715 in view of Ghaisas et al. USPAT 10,146,762 [herein Ghai] further in view of Yaduwanshi, Himanshi, and Vijaya Padmadas. "Finding Similar Classes in Ontologies." [herein Yadu].
Regarding claims 10 and 16, the Chang and Ghai references have been addressed above. Chang further teaches “wherein the processor executes the program instructions stored on the computer-readable storage medium via the computer readable memory and thereby: extracts, via a natural language understanding process” (abstract “The semantic intent that is extracted from the natural language input” i.e. using natural language to extract data from a text data), 
Ghai further teaches “a plurality of entity data elements from an entity business data input that defines an organizational attribute of a business entity, wherein the plurality of entity data elements are selected from the group consisting of entity keywords, entity concepts, constituent entities, and entity taxonomy classifications” (Ghai col. 3 ¶1 “To create rule repository, an administrator such as a domain expert identifies the business rules, and subsequently identifies rule intents present in the business rules based on manual content analysis of a training dataset comprising sample text documents. A rule intent may be understood as an atomic constraint that limits certain aspect of a system to be built. For example, a rule “In Europe, a person need to be above 18 years of age to get a driving license” has three rule intents: one that captures geography boundaries, one that captures age threshold, and one that limits the activity to driving.” which are the data elements);
“wherein the entity business data input is selected from the group consisting of structured text data, semi-structured text data and unstructured text data” (Ghai abstract “a method for automated classification of the business rules comprises identifying a business rule from a text document”)
Both references however do not explicitly teach the remaining limitations. Yadu however teaches “identifies candidates of the business classes that are likely associated with each of the entity data elements extracted for the business entity as functions of strength of match to the question-business class associations defining the knowledge base ontology” (Yadu pg. 2 fig. 1 and §4.1.2 Step 2 both edit distance and semantic distance correspond to matching associations between classes); 
“determines confidence values for each of the business classes candidates that represent respective strengths of matching to respective ones of the knowledge base ontology question- business class associations” (pg. 3 §4.1.4 “The final result is then compared with the threshold. If the result is greater than the threshold then only the classes are compared for their structure.” wherein the threshold is functionally analogous to a confidence value (both state how close they match)); and 
“builds, via a natural language classifier process, a classifier ontology for the entity that links the extracted entity data elements to respective ones of the business class candidates to which they have highest confidence values of association” (pg. 3 §4.1.5 “After finding the classes which have the same structure extensionally and internally final alignment is given which includes the classes which been verified on different levels.”);
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chang and Ghai with that of Yadu since “A single ontology cannot support the tasks envisaged by a distributed environment such as the Semantic Web. Multiple ontologies need to be accessed from several different applications. Mapping provides a common layer from which several ontologies could be accessed and hence could exchange information in semantically sound manners” Yadu pg. 1 §2 ¶3. This shows that it is desirable to map ontologies to similar ones and find them. Again by doing this, it allows for more optimal searching and accessing of ontologies and related ones.
Claims 11-14 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. US 2017/0177715 in view of Ghaisas et al. USPAT 10,146,762 [herein Ghai] further in view of Yaduwanshi, Himanshi, and Vijaya Padmadas. "Finding Similar Classes in Ontologies." [herein Yadu] and Štajner, Tadej, and Dunja Mladenić. "Entity resolution in texts using statistical learning and ontologies.".
	Regarding claims 11 and 17, the Chang, Ghai, and Yadu references have been addressed above. The references do not explicitly teach the claim limitations. Stajner however teaches “wherein the processor executes the program instructions stored on the computer-readable storage medium via the computer readable memory and thereby: identifies, via a feedback auditing process, an error in a data classification linking a first of the extracted entity data elements as a first question to a first of the business class candidates within the question-business class associations of the built classifier” (Stajner pg. 2 §5.2 ¶2 “Precision and recall are balanced with a relevance score threshold, selecting only those entities whose relevance score is above this threshold. This serves as a useful balancing tool, since in many examples the entity cannot be correctly resolved because they do not even exist in the domain ontology.” which is functionally analogous to error detection since if an item is not above a threshold, it is considered incorrect); 
“revises the built classifier structure to delete a logical link of the first question to the first business class candidate, and to replace the deleted link with a new link of the first question to a second candidate of the business classes that has a next-highest confidence score of association to the extracted entity element of the first question” (previous citation, if the condition is not met then the candidates are not linked, see pg. 5 fig. 1 which shows the iterative process for resolution or linking); and 
“revises the knowledge base ontology to reflect the revision to the built classifier structure” (previous citation pg. 5 fig. 1)
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chang, Ghai, and Yadu with that of Stajner since a combination of known methods would yield predictable results. The Stajner reference shows that it is known in the art to match entities based off different criteria. These entities are analogous to ontologies and the techniques can be used to find and match similar ones. This allows for updating inaccurate ontologies allowing for better use applications.
	Regarding claims 12 and 18, the Chang, Ghai, Yadu, and Stajner references have been addressed above. Chang further teaches “wherein the processor executes the program instructions stored on the computer-readable storage medium via the computer readable memory and thereby extracts the training set data elements from the structured text business data input via the natural language understanding processing by: deriving semantic information from input text content” ([0003] “Natural language system question classifier, semantic representation, and logical form template techniques and systems are described. In one or more implementations, a digital medium environment is configured to answer a question included in a natural language input.”); and 
“using the natural language understanding processing to generate sentiment values for detected entities and keywords as a function of the derived semantic information” ([0003] “A semantic intent of the natural language input is extracted as a semantic entity (e.g., person, place, time entities, time units, time period, role entities, or thing entities) and a semantic representation, e.g., a subject, predicate, object tuple that functions as a statement linking the subject to the object via the predicate.”)
	Regarding claims 13 and 19, the Chang, Ghai, Yadu, and Stajner references have been addressed above. Chang further teaches “wherein the processor executes the program instructions stored on the computer-readable storage medium via the computer readable memory and thereby builds the logical relationship data classification training knowledge base ontology by: connecting business classes within the structured text business data input to respected identified associated ones of the extracted training data elements as questions into a plurality of question-business class associations” (abstract “Question classification labels that classify the question included in the natural language input is then used to select at least one of a plurality of logical form templates. The semantic intent that is extracted from the natural language input is then used to fill in the selected logical form templates, such as to fill in entity, subject, predicate, and object slots using the semantic entity and semantic representation”); 
“generating predictions with respect to best ones of the business classes for matching to short text content selections within the extracted training data elements, wherein the short text content selections are less than a totality of the extracted training data elements” ([0033] “The third element involves techniques and systems by which the outputs of the first two stages are used build a semantic knowledge representation of the natural language question intent and then use the WH-* classification and other information to select a best answer “template” that includes attribute/value slots that are then automatically filled in”); and 
“building the classifier ontology by selecting the business class candidates predicted as best ones for matching to the short text content selections as the ones of the business class candidates linked to the extracted entity data elements” ([0033] “The three elements described herein are combinable and/or usable separately to support an ability to understand and answer a large class of natural language questions across a variety of domains with increased accuracy and computational efficiency over conventional techniques.”)
	Regarding claims 14 and 20, the Chang, Ghai, Yadu, and Stajner references have been addressed above. Ghai further teaches “wherein the processor executes the program instructions stored on the computer-readable storage medium via the computer readable memory and thereby selects the short text content selections from the group consisting of a sentence of a plurality of text words, and a phrase of a plurality of text words” (Ghai abstract “a method for automated classification of the business rules comprises identifying a business rule from a text document”)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN W FIGUEROA whose telephone number is (571)272-4623. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN W FIGUEROA
Primary Patent Examiner
Art Unit 2124



/Kevin W Figueroa/Primary Examiner, Art Unit 2124